Name: Commission Regulation (EC) NoÃ 704/2005 of 4 May 2005 amending the specification for a designation of origin in the Annex to Regulation (EC) NoÃ 1107/96 (Mel de Barroso) (PDO)
 Type: Regulation
 Subject Matter: Europe;  consumption;  animal product;  agricultural structures and production;  marketing
 Date Published: nan

 5.5.2005 EN Official Journal of the European Union L 118/14 COMMISSION REGULATION (EC) No 704/2005 of 4 May 2005 amending the specification for a designation of origin in the Annex to Regulation (EC) No 1107/96 (Mel de Barroso) (PDO) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 9, Article 6(3) and the second indent of Article 6(4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, the request by Portugal for amendments of the specification for the protected designation of origin Mel de Barroso, registered by Commission Regulation (EC) No 1107/96 (2), was published in the Official Journal of the European Union (3). (2) No statement of objection within the meaning of Article 7 of Regulation (EEC) No 2081/92 has been sent to the Commission and consequently these amendments must be registered and published in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The specification for the designation of origin Mel de Barroso is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1345/2004 (OJ L 249, 23.7.2004, p. 14). (3) OJ C 262, 31.10.2003, p. 16 (Mel de Barroso). ANNEX I PORTUGAL Mel de Barroso Amendment made:  Specification heading: name description geographical area proof of origin method of production link labelling national requirements  Amendment(s): Extending the geographical production area to include the municipalities of Chaves and Vila Pouca de Aguiar and the freguesias (parishes) of Jou and Valongo de Milhais, in the municipality of MurÃ §a. In relation to the current geographical area, the abovementioned areas have the same soils, enjoy the same weather conditions, produce a honey with the same characteristics and apply the same methods of production, with guaranteed traceability. ANNEX II Council Regulation (EEC) No 2081/92 MEL DE BARROSO (EC No: PT/0229/24.1.1994) PDO (X) PGI ( ) This summary has been drawn up for information purposes only. For full details, in particular the producers of the PDO or PGI concerned, please consult the complete version of the product specification obtainable at national level or from the European Commission (1). 1. Responsible department in the Member State Name : Instituto de Desenvolvimento Rural e HidrÃ ¡ulica Address : Av. Afonso Costa, 3 P-1949-002 Lisbon Tel. : (351-21) 844 22 00 Fax : (351-21) 844 22 02 E-mail : idrha@idrha.min-agricultura.pt 2. Applicant group 2.1. Name : Capolib  Cooperative AgrÃ ­cola de Boticas, CRL 2.2. Address : Av. do EirÃ ³ P-5460 Boticas Tel. : (351-276) 41 81 70 Fax : (351-276) 41 57 34 E-mail : capolib@mail.telepac.pt 2.3. Composition : producer/processor (X) other ( ) 3. Type of product Class 1.4: Other products of animal origin  honey. 4. Specification (summary of requirements under Article 4(2)) 4.1. Name Mel de Barroso 4.2. Description Honey produced by the native bee Apis mellifera (sp. iberica) from the nectar of the predominantly ericaceous flowers making up the regions melliferous flora. 4.3. Geographical area Within the limits of the municipalities of Boticas, Chaves, Montalegre and Vila Pouca de Aguiar and the freguesias (parishes) of Jou and Valongo de Milhais in the municipality of MurÃ §a (district of Vila Real). 4.4. Proof of origin Established by custom, in particular physical references, both written and oral, the regions production potential, and the incidence of honey and bees in coats of arms and place names in the region. 4.5. Method of production The honey may only be extracted in approved extraction plants, and extraction and decanting must take place in the area of production. Since Barroso honey is a miscible product, to prevent any break in the traceability and inspection chain, packaging may only be carried out by authorised operators, within the geographical area of origin, to guarantee the quality and authenticity of the product and not mislead the consumer. Production, extraction and packaging may only take place in the defined geographical area. Barroso honey may be marketed in liquid or crystallised form or in honeycombs (provided that they are completely covered and do not contain any broods). It must be packed in containers made of safe, inert material suitable for food, the type and labelling of which must have been approved by the producer group. 4.6. Link Barroso honey is produced in the highest regions of Barroso. It has specific characteristics as a result of the predominantly heathland vegetation. 4.7. Inspection body Name : TRADIÃ Ã O E QUALIDADE  AssociaÃ §Ã £o Interprofissional para os Produtos Agro-Alimentares de TrÃ ¡s-os-Montes Address : Av. 25 de Abril 273, S/L P-5370 Mirandela Tel. : (351-278) 26 14 10 Fax : (351-278) 26 14 10 E-mail : tradicao-qualidade@clix.pt 4.8. Labelling MEL DE BARROSO  DenominaÃ §Ã £o de Origem Protegida 4.9. National requirements  (1) European Commission  Directorate-General for Agriculture  Agricultural product quality policy  B-1049 Brussels.